Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance              
        Claims 1-19 and 21 are allowed. 
1.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach a distal end of the through bore of the frame body is sized to receive a cap, the cap including a cylindrical seating surface which receives and supports the first bearing support, in combination with other limitations set forth in claim 1. The prior also fails to teach a distal end of the through bore of the frame body is sized to receive a cap, the cap including a longitudinally extending seating surface which receives and supports the first bearing, in combination with other limitations set forth in claim 1. The prior art also fails to teach a second bearing support and engaging at least a portion of the worm screw driveshaft extending between the proximal end of the worm screw driveshaft and the worm screw, wherein the through bore extends between the front and back walls and includes a cylindrical seating surface spaced from the front wall and the back wall and the second bearing support of the worm screw driveshaft support assembly is seated on the cylindrical seating surface of the through bore,
in combination with other limitations set forth in claim 21. 
	
             Regarding claims 1, 10 and 21, Holba (2013/0081288 A1), McDonnell (2005/0217452 A1), Siler (5,823,055) and Merkert (4,026,163) alone or in combination thereof, as applied to the rejection of the claims in the Non-

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claims 1, 10 and 21.  
 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
2.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571)272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571) 272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724   

                                                                                                                                                                                                   February 22, 2022